 
CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made and entered into effective the
3rd Day of December 2010, by and between China Prosperous Clean Energy
Corporation., a Nevada corporation (“Client”), and Zhijun Liu, a citizen and
resident of the People’s Republic of China (“Consultant”).


INTRODUCTION


A.   Client is engaged in the business of retail and wholesale of Compressed
Natural Gas (“CNG”) and Liquefied Petroleum Gas (“LPG”).


B.   Consultant has substantial amount of experiences, knowledge and expertise
in marketing and strategic development in Chinese natural gas markets;


C.   Client believes it essential to obtain during the term of this Agreement
the ongoing services of Consultant and Consultant has agreed to provide his
services during the term of this Agreement for the benefit of the Client.


D.   By entering into the Agreement hereinafter set forth, the parties hereto
desire to memorialize their full agreement with respect to the terms and
conditions of the services to be provided by Consultant.


AGREEMENT


NOW, THEREFORE, for good and lawful consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:


1.   Engagement and Duties. Client hereby engages Consultant and Consultant
hereby accepts such engagement, to provide Client with consulting, negotiating
and advisory services including, but not limited to:


Identifying and recommending potential merger and acquisition targets for
Client; assisting Client to expand business operations in North China (Beijing,
Tianjin, Hebei Province,  Shanxi Province and Inner Mongolia Autonomous Region);
advising Client on the selection and development of new clean energy products
such as marsh gas; assisting Client to identify and hire managerial talents;
assisting Client to develop marketing plans to improve the sales in the existing
market; and assisting Client to communicate with related governmental
authorities to apply for and obtain the necessary governmental approve and
permit for Client’s new gas filling stations.


Consultant shall perform all duties as may, from time to time, be assigned to
him by the management of Client. During the term of this Agreement, Consultant
shall not engage directly or indirectly in any activities competitive with any
business which is now or which hereafter may be conducted by Client.


2.   Term. The term of Consultant's engagement shall be for a period of One (1)
year commencing December 3, 2010 and terminating December 3, 2011. Either party
may give the other party a thirty (30) days advanced written notice of
termination to terminate this Agreement prior to the expiration of one year.


3.   Compensation


a.  As consideration and compensation for Consultant's services to be performed
under this Agreement, Client shall issue to the Consultant 500,000 shares
of  common stock of the Client (“Shares”).
 
 
 
 

--------------------------------------------------------------------------------

 


b.           Consultant acknowledges that the Shares he receives are restricted
shares and will bear the following restrictive legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THE SECURITIES, ACKNOWLEDGES THAT SUCH SECURITIES MAY BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY, (B) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL OR STATE LAWS AND
REGULATIONS, (C) INSIDE THE UNITED STATES PURSUANT TO (I) RULE 144A UNDER THE
SECURITIES ACT TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ONE OR MORE QUALIFIED INSTITUTIONAL BUYERS TO WHOM WRITTEN NOTICE IS GIVEN THAT
THE OFFER, SALE OR TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (II) THE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND ANY APPLICABLE STATE SECURITIES LAWS OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS, AFTER PROVIDING AN
OPINION OF COUNSEL OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY
TO THAT EFFECT.



4.   Expenses.  During the term of this Agreement, Client agrees to reimburse
Consultant for reasonable and necessary expenses incurred by Consultant in the
performance of his duties under this Agreement.


5.  Non-employee. Both Parties acknowledge that Consultant performs his duties
under this Agreement as an independent contractor. Consultant is not the
employee, agent, staff or representative of Client.


6.   Notices.  All notices, requests and other communications hereunder shall be
in writing and shall be deemed to have been given only if mailed, certified
return receipt requested, or if sent by Federal Express or other well recognized
private courier (“Courier”) or if personally delivered to, or if sent by fax
with the original thereof sent by Courier. All notices, requests and other
communications shall be deemed received on the date of acknowledgment or other
evidence of actual receipt in the case of certified mail, Courier delivery or
personal delivery or, in the case of fax delivery, upon the date of fax receipt
provided that the original is delivered within two (2) business days. Any party
hereto may designate different or additional parties for the receipt of notice,
pursuant to notice given in accordance with the foregoing.


7.   Attorneys' Fees. In the event of default hereunder, the defaulting party
shall be liable to the non-defaulting party for all expenses and costs incurred
by the non-defaulting party in protecting or enforcing its right hereunder
including but not limited to reasonable attorneys' fees and costs.


8.   Subject Headings. The subject headings of the paragraphs of this Agreement
are included solely for the purposes of convenience and reference only, and
shall not be deemed to explain, modify, limit, amplify or aid the meaning,
construction or interpretation of any of the provisions of this Agreement.


9.   Amendments. No supplement, modification or amendment of this Agreement
shall be binding or enforceable unless executed in writing by the parties
hereto.
 
 
 
 

--------------------------------------------------------------------------------

 


10.   Entire Agreement and Waiver. This Agreement contains the entire agreement
between the parties hereto concerning the subject matter hereof and supersedes
all prior and contemporaneous agreements, arrangements, negotiations and
understandings between the parties hereto relating to the subject matter hereof.
There are no other understandings, statements, promises or inducements, oral or
otherwise, contrary to the terms of this Agreement. No representations,
warranties, covenants or conditions, express or implied, whether by statute or
otherwise, other than as set forth herein, have been made by any party hereto.
No waiver of any term, provision or condition of this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
shall constitute, a waiver of any other provision hereof, whether or not
similar, nor shall such waiver constitute a continuing waiver, and no waiver
shall be binding unless executed in writing by the party making the waiver.


11.  Miscellaneous. Nothing in this Agreement, whether express or implied, is
intended to confer upon any person other than the parties hereto and their
respective heirs, representatives, successors and permitted assigns, any rights
or remedies under or by reason of this Agreement. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, representatives, successors and permitted assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Agreement shall be governed by and construed and enforced in
accordance with and shall be subject to the laws of the State of New York. Each
party agrees to execute and deliver, at any time and from time to time, upon the
request of the other party, such further instruments or documents as may be
necessary or appropriate to carry out the provisions contained herein, and to
take such other action as the party may reasonably request to effectuate the
provisions of this Agreement. Should any part, term or provision of this
Agreement be declared by a court of competent jurisdiction to be invalid, void
or unenforceable at law or in equity, it is the express intention of the parties
hereto that such part, term or provision shall be construed in such manner as to
provide for the enforcement thereof to the maximum extent and in the broadest
scope permitted under law and all remaining parts, terms and provisions hereof
shall remain in full force and effect and shall in no way be invalidated,
impaired or affected thereby. The parties agree that each party and its counsel
have reviewed and revised this Agreement and that any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not apply in the interpretation of this Agreement. Time is hereby declared to be
of the essence of each provision of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date set forth at the beginning.


Client:


/s/ Wei Wang
________________________
Wei Wang
Chief Executive Officer


Consultant:


/s/ Zhijun Liu
________________________
Zhijun Liu